Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 03/17/2022. 
Claims 1-8 are pending. 
Claims 1 and 5 are independent. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kato (US 2014/0285125).

Re claim 1, Kato teaches (Figures 1, 4 and 9) a method of detecting an initial position of a rotor of a permanent magnet synchronous motor (PMSM) in a no-load environment (para 48-50; discloses detecting initial position of a rotor in an unloaded state), the method comprising:
estimating a temporary initial position a' by aligning a d axis after I/F driving (para 58; resolver 20 detects the rotation angle of each motor 10);
measuring a first voltage command (d.sub.c1) output by performing speed control within a predetermined speed range (.omega.) based on a forward direction (positive direction) of a motor based on the temporary initial position a’ (para 144-146);
measuring a second voltage command (d.sub.c2) output by performing speed control within the predetermined speed range (.omega.) based on a reverse direction (negative direction) of the motor based on the temporary initial position o’ (para 147-149);
calculating (offset calculation unit 403a) a variation of each of the first voltage command (d.sub.c1; para 145) and the second voltage command (d.sub.c2; para 148) according to the speed control and calculating a compensation angle a"(the variation is .DELTA..theta.’) for the temporary initial position a based on the variation (para 150-151); and
calculating an initial position o (para 48-50) of the rotor based on a sum of the temporary initial position a' (para 48-50) and the compensation angle a" (the variation is .DELTA..theta.’) wherein the first voltage command includes a d-axis component Va* (Vd.sub.c1) and a q-axis component V,* (Vq.sub.c1)  that are measured at a predetermined speed interval (angular velocity) within the predetermined speed range (para 144-146), and
the second voltage command includes a d-axis component Va (Vd.sub.c2) and a q-axis component V, (Vq.sub.c2); that are measured at a predetermined speed interval (angular velocity) within the predetermined speed range (para 147-149).

Re claim 3, Kato teaches the method of claim 1, wherein the calculating of the compensation angle a"(the variation is .DELTA..theta.’) for the temporary initial position a comprises calculating the variation by cancelling a voltage error component (para 150-151) and a voltage drop component of each of the first voltage command (d.sub.c1; para 145) and the second voltage command (d.sub.c2; para 148).

Re claim 4, Kato teaches the method of claim 1, wherein the compensation angle a" is calculated
based on a difference between a variation (the variation is .DELTA..theta.’)  of the d-axis component Va" (Vd.sub.c1) of the first voltage command (d.sub.c1; para 145) and a variation of the d-axis component Va" (Vd.sub.c2) of the second voltage command (d.sub.c2; para 148) and a difference between a variation of the q-axis component Vq" (Vq.sub.c1)  of the first voltage command and a variation of the q-axis component Vq (Vq.sub.c2) of the second voltage command (para 150-151).

Re claim 5, Kato teaches (Figures 1, 4 and 9) a device for detecting an initial position of a rotor of a permanent magnet synchronous motor (PMSM) in a no-load environment (para 48-50; discloses detecting initial position of a rotor in an unloaded state), the device comprising:
a memory configured to store at least one instruction (para 77; discloses that there is storage not pictured storing instruction and values); and
at least one processor (401) configured to execute the at least one instruction stored in the memory (para 73),
wherein the processor executes the at least one instruction to thereby estimate a temporary initial position o' by aligning a d axis after I/F driving (para 58; resolver 20 detects the rotation angle of each motor 10), 
measure a first voltage command (d.sub.c1) output by performing speed control within a predetermined speed range (.omega.) based on a forward direction (positive direction) of a motor based on the temporary initial position a’ (para 144-146),
measure a second voltage command (d.sub.c2) output by performing speed control within the predetermined speed range (.omega.) based on a reverse direction (negative direction) of the motor based on the temporary initial position o’ (para 147-149),
calculate (offset calculation unit 403a) a variation of each of the first voltage command (d.sub.c1; para 145) and the second voltage command (d.sub.c2; para 148) according to the speed control and calculating a compensation angle a"(the variation is .DELTA..theta.’) for the temporary initial position a based on the variation (para 150-151), and
calculate an initial position o (para 48-50) of the rotor based on a sum of the temporary initial position a' (para 48-50) and the compensation angle a" (the variation is .DELTA..theta.’) 
wherein the first voltage command includes a d-axis component Va* (Vd.sub.c1) and a q-axis component V,* (Vq.sub.c1)  that are measured at a predetermined speed interval (angular velocity) within the predetermined speed range (para 144-146), and
the second voltage command includes a d-axis component Va (Vd.sub.c2) and a q-axis component V, (Vq.sub.c2); that are measured at a predetermined speed interval (angular velocity) within the predetermined speed range (para 147-149).

Re claim 7, Kato teaches the device of claim 5, wherein the processor executes the at least one
instruction to thereby calculate the variation (the variation is .DELTA..theta.’) by cancelling a voltage error component (para 150-151) and a voltage drop component of each of the first voltage command (d.sub.c1; para 145) and the second voltage command (d.sub.c2; para 148).

Re claim 8, Kato teaches the device of claim 5, wherein the compensation angle a" is calculated based
on a difference between a variation (the variation is .DELTA..theta.’)  of the d-axis component Va" (Vd.sub.c1) of the first voltage command (d.sub.c1; para 145) and a variation of the d-axis component Va" (Vd.sub.c2) of the second voltage command (d.sub.c2; para 148) and a difference between a variation of the q-axis component Vq" (Vq.sub.c1)  of the first voltage command and a variation of the q-axis component Vq (Vq.sub.c2) of the second voltage command (para 150-151).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2014/0285125) as applied to claim 1 above, and further in view of Yoshikawa et al. (US 2020/0295688).

Re claim 2, Kato teaches the method of claim 1, wherein the estimating of the temporary initial position a’ comprises:
but fails to explicitly teach fixing a temporary rotor position 6 to be used for initial coordinate transformation to 0 degrees and then applying current to the d axis of the motor;
driving the motor at a predetermined frequency and then gradually decreasing a size of the frequency and fixing again the temporary rotor position to 0 degrees; and
determining an output value of a position sensor provided to the motor as the temporary initial position a’ that is an error between the position sensor and the rotor.
Yoshikawa teaches (Figures 1-4 and 8A) fixing a temporary rotor position 6 to be used for initial coordinate transformation to 0 degrees (para 110; initial coordinate transformation is fixed to 0 degrees) and then applying current to the d axis of the motor (para 112);
driving the motor at a predetermined frequency and then gradually decreasing a size of the frequency and fixing again the temporary rotor position to 0 degrees (para 161); and
determining an output value of a position sensor provided to the motor as the temporary initial position a’ that is an error (theta.sub.e) between the position sensor and the rotor (para 146).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the controller of Kato with the controller of Yoshikawa to estimate a magnetic pole position of a rotor in the rest state without pulling the rotor (see Yoshikawa; para 7).

Re claim 6, Kato teaches the device of claim 5, but fails to explicitly teach wherein the processor executes the at least one instruction to thereby fix a temporary rotor position to be used for initial coordinate transformation to 0 degrees and then apply current to the d axis of the motor,
drive the motor at a predetermined frequency and then gradually decrease a size of the frequency and fix again the temporary rotor position 6 to 0 degrees, and
determine an output value of a position sensor provided to the motor as the temporary initial position a' that is an error between the position sensor and the rotor.
Yoshikawa teaches (Figures 1-4 and 8A) wherein the processor executes the at least one instruction to thereby fix a temporary rotor position to be used for initial coordinate transformation to 0 degrees (para 110; initial coordinate transformation is fixed to 0 degrees) and then apply current to the d axis of the motor (para 112),
drive the motor at a predetermined frequency and then gradually decrease a size of the frequency and fix again the temporary rotor position 6 to 0 degrees (para 161), and
determine an output value of a position sensor provided to the motor as the temporary initial position a' that is an error (theta.sub.e) between the position sensor and the rotor (para 146).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the controller of Kato with the controller of Yoshikawa to estimate a magnetic pole position of a rotor in the rest state without pulling the rotor (see Yoshikawa; para 7).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396. The examiner can normally be reached Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R BROWN/Examiner, Art Unit 2846       

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846